Citation Nr: 1033480	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  08-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran served on active duty from January 1971 to January 
1973.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the issues on appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was initially demonstrated 
years after service, and there has been no demonstration by 
competent clinical, or credible lay, evidence of record that 
current bilateral hearing loss disability is related to service.  

2.  Tinnitus was initially demonstrated years after service, and 
there has been no demonstration by competent clinical, or 
credible lay, evidence of record that current tinnitus is related 
to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2008 the Veteran was informed of 
the evidence and information necessary to substantiate the 
claims, the information required of the appellant to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  In the March 2008 
letter, the Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an award 
of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As complete VCAA notice was completed prior to the 
initial AOJ adjudication of the claims, such notice was compliant 
with Pelegrini.  



Duty to Assist

The Board notes that service treatment records are associated 
with the claims file, as are reports of VA and private medical 
examinations.  In November 2008, the Veteran underwent a VA 
audiological examination.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the November 2008 VA 
opinion is more than adequate.  The November 2008 VA examiner 
elicited information concerning the Veteran's military service, 
and the noise exposure received therein.  The opinion considered 
the pertinent evidence of record, and included a specific 
reference to the Veteran's service treatment records.  Supporting 
rationale was provided for the opinion.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining an opinion 
with respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA purposes is defined by regulation, 
and may be shown by the following: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hz is 40 decibels or greater, or (2) when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hz are 26 decibels or greater; or (3) when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

When audiometric test results at separation from service do not 
meet the regulatory requirements for establishing a disability 
within the meaning of 38 C.F.R. § 3.385 at that time, a veteran 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  The threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157, 160 (1993).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran asserts that he was exposed to acoustic trauma during 
combat training during active duty, as well as while driving a 5-
ton truck, with a refrigerator unit.  He relates that he drove 
the truck for hours at a time without hearing protection, and it 
was very loud.  He contends that he used hearing protection at 
his post-service employment as a machinist.  He also contends 
that he has had bilateral hearing loss and tinnitus ever since 
separation.  

Based on a thorough review of the record, the Board finds that 
the competent clinical, and credible lay, evidence of record 
shows that it is at least as likely as not that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
active duty.  

The Veteran's service treatment records include the report of a 
January 1971 entrance medical examination which shows that his 
pure tone thresholds, in decibels, specifically noted as being 
reported in American Standards Associates (ASA) units, and as 
converted to International Standards Organization (ISO) units, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0

0
LEFT
20
5
5

0

The report of the Veteran's November 1972 separation medical 
examination shows that his pure tone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

The Veteran's service treatment records do not include a 
separation report of medical history.  

There is no evidence of complaints, symptoms, findings or 
diagnoses of hearing loss or tinnitus for many years after 
separation.  

The report of a November 2008 VA audio examination provides that 
the examiner reviewed the Veteran's claims file.  The Veteran 
reported the onset of bilateral hearing loss and tinnitus in mid-
1971.  The Veteran reported that, during service, he drove a 
five-ton diesel cab-over without hearing protection.  He reported 
that, after active duty, he worked as a machinist from 1973 to 
1991 with hearing protection.  He denied a history of civilian 
recreational noise exposure.  On examination, his pure tone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
55
60
LEFT
20
20
30
55
75

Speech audiometry revealed speech recognition ability of 88 
percent, bilaterally.  These audiometric findings represent 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The examiner summarized that the Veteran had normal hearing, 
bilaterally, at entrance to, and at separation from, military 
service.  The examiner also noted that there had been no 
complaints of hearing loss or tinnitus during service.  It was 
opined that, due to normal hearing at separation, no evidence of 
tinnitus in service, and an extensive occupational history of 
noise, the examiner stated the opinion that it was not at least 
as likely as not that the Veteran's hearing loss or tinnitus was 
related to military service.  

The report of a December 2008 private examination provides that 
the audiologist reviewed the Veteran's discharge document, 
records from his entrance and separation examinations, personal 
records and all service treatment records.  The audiologist 
summarized that the Veteran's service treatment records reflected 
that, on enlistment, audiometric testing revealed -5 to -10 
decibel levels of hearing ability, and that audiometric 
evaluation on separation from service revealed 0 dB HL for both 
ears across test frequencies.  The audiologist concluded that one 
could assume that there was a shift in hearing thresholds from 
enlistment of 10 dB HL (worsening of hearing), or that the 
separation audiogram was suspect.  The private audiologist 
referred to the results of the Veteran's November 2008 VA 
audiogram, which indicated a moderately severe high frequency 
sensorineural hearing loss in the right ear and a severe high 
frequency sensorineural hearing loss in the left ear.  She noted 
that it was documented in the histopathology literature that 
outer hair cell damage in the cochlea occurs prior to an 
individual ever showing a threshold shift on an audiogram.  
Therefore, she expressed the professional opinion, based on the 
history provided and results of these exams, that the Veteran's 
bilateral tinnitus and bilateral hearing loss were more likely 
than not related to his military noise exposure, which may have 
worsened as a civilian.  She noted that medical treatises 
indicate that the cause of tinnitus can usually be determined by 
finding the cause of any coexisting hearing loss.  She stated 
that, according to the American College of Occupation and 
Environmental Medicine, noise exposure without hearing protection 
can cause and/or contribute to noise-induced hearing loss, 
acoustic trauma and tinnitus in individuals.  

The Board finds that the December 2008 private audiologist's 
opinion has no probative weight as it inaccurately summarizes the 
medical evidence of record upon which the clinical opinion is 
based.  In this regard, the private examiner compared the 
audiometric findings on enlistment examination in January 1971, 
as specifically reported in ASA units, with the reported 
audiometric findings on separation examination, reported in ISO 
units.  In contrast, the Board finds that the November 2008 VA 
examination has great probative weight.  Such opinion was based 
on current examination results and a review of the medical 
record.  It accurately referred to the audiometric findings in 
the medical record.  This fact is particularly important, in the 
Board's judgment, as the references make for a more convincing 
rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
probative value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion").  

The Veteran asserts that his bilateral hearing loss and tinnitus 
each began during active duty, and have continued ever since that 
time.  He is competent to so testify.  See Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board finds that the Veteran is less than credible with 
regard to his assertions of bilateral hearing loss and tinnitus 
since service.  In addition to the absence of corroborating 
evidence, the reported audiometric findings on examination for 
separation from service which objectively demonstrated normal 
hearing is in direct contrast to the Veteran's assertions of 
hearing loss since service.

As the preponderance of the evidence of record is against the 
claims, service connection for bilateral hearing loss and 
tinnitus is not warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


